Mr. Justice Phillips: I concur in the conclusion reached, but not in all that is said in the opinion as to a certificate of evidence made at a former trial being competent evidence on re-trial of the same case. Where the certificate embodies the testimony, in form of questions and answers taken as the deposition of the witness, it would, in my opinion, be competent; but where the substance of the testimony only is embodied in the certificate, without the questions and answers being preserved as given by the witness, then it is not admissible.